Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 09/30/2021.  Claims 1-20 have been presented for examination.  Claims 1-20 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Herman (Pub. No.: 2020/0285231 A1) in view of Lee (Pub. No.: 2017/0135621 A1), Cermak (Pub. No.: 2020/0401126 A1), Raman (Pub. No.: 2015/0061856 A1) and Cullinane (Pub. No.: 2014/0156133 A1).
1) In regard to claim 14, Herman discloses the claimed autonomous vehicle utilizing machine learning system for discovering a utility of a data schema for a machine-learning model, the system (figs. 1-7) comprising:
a processor (fig. 6: 612); and
a memory (fig. 6: 614), the memory storing instructions to cause the processor to perform (¶0049):
in conjunction with an ambient sensor data and a physiological sensor data to generate an alert with various sensory stimuli for a driver of the currently driving autonomous vehicle (¶0061-¶0062).
Herman does not explicitly disclose the computing device trains a driver attention model utilizing historical ambient sensor data and historical physiological sensor data associated with an autonomous vehicle, receiving ambient sensor data associated with a currently driving autonomous vehicle, and receiving physiological sensor data associated with a driver of the currently driving autonomous vehicle, and the alert is generate according to a confidence of a self-driving Al (SDAI), the sensory stimulus of the various sensory stimuli is selected according to a responsiveness of the driver to the sensory stimulus according to a historical responsiveness, the alert comprises a reason 
However, Lee discloses it has been known to train a system computing device with a driver attention model utilizing historical ambient sensor data and historical physiological sensor data associated with an autonomous vehicle, receiving ambient sensor data associated with a currently driving autonomous vehicle, and receiving physiological sensor data associated with a driver of the currently driving autonomous vehicle (¶0062-¶0065).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Herman to be trained with sensor data, as taught by Lee.
One skilled in the art would be motivated to modify Herman as described above in order to train the processor based on driver information and sensor information, as taught by Lee (¶0008).

Furthermore, Cermak discloses it has been known for a self-driving vehicle alert to be generated based on a confidence of a self-driving AI being able to navigate (¶0050), and the SDAI is disengaged when the alert is generated (¶0052).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Herman to base the alert on the confidence of the self-driving vehicle being able to navigate, as taught by Cermak.
One skilled in the art would be motivated to modify Herman as described above in order to avoid undesirable events.

However, Raman discloses it has been known to program a computing device in a vehicle alert system to select a sensory stimulus of a various sensory stimuli is selected according to a responsiveness of a driver to the sensory stimulus according to a historical responsiveness (¶0041 discloses the type of alert may be selected based on a driver historically successful alert).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Herman to select the alert based on a historical response by a user, as taught by Raman.
One skilled in the art would be motivated to modify Herman as described above in order to ensure the user responds to the alert.

Furthermore, Cullinane discloses it has been known for an alert to comprise a reason (¶0074-¶0075), and a reason for the alert causing the SDAI to disengage is output (¶0074-¶0075). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the method of Herman, Lee, Cermak and Raman to provide a reason for the alert, as taught by Cullinane.
One skilled in the art would be motivated to modify Herman, Lee, Cermak and Raman as described above in order to provide a user interface for more intuitively notifying the changes in a driving state to a driver.
 


3) In regard to claim 16 (dependent on claim 14), Herman, Lee, Cermak, Raman and Cullinane further disclose the system of claim 14, wherein the trained driver attention model generates the alert when physiological sensor data indicates a predicted attention of the driver falls below a confidence threshold (Official notice is taken that both the concept  and advantage is known for providing an alert based on physiological sensor data of an autonomous vehicle, in order to insure an operator is aware at all times in an autonomous vehicle).

4) In regard to claim 17 (dependent on claim 14), Herman, Lee, Cermak, Raman and Cullinane further disclose the system of claim 14, wherein the trained driver attention model generates the alert when ambient sensor data indicates a dangerous condition beyond a danger threshold (Lee ¶0111).

5) In regard to claim 18 (dependent on claim 14), Herman, Lee, Cermak, Raman and Cullinane further disclose the system of claim 14, wherein the alert comprises one of an auditory alert, a visual alert, a tactile alert; and an olfactory alert (Herman ¶0008).



7) In regard to claim 20 (dependent on claim 19), Herman, Lee, Cermak, Raman and Cullinane further disclose the system of claim 19, embodied in a cloud-computing environment (Herman ¶0030).

8) In regard to claim 1, claim 1 is rejected and analyzed with respect to claim 14 and the references applied. 

9) In regard to claim 2 (dependent on claim 1), claim 2 is rejected and analyzed with respect to claim 15 and the references applied.
 
10) In regard to claim 3 (dependent on claim 1), claim 3 is rejected and analyzed with respect to claim 16 and the references applied.

11) In regard to claim 4 (dependent on claim 1), claim 4 is rejected and analyzed with respect to claim 17 and the references applied.
 

 
13) In regard to claim 6 (dependent on claim 1), claim 6 is rejected and analyzed with respect to claim 19 and the references applied.
 
14) In regard to claim 7 (dependent on claim 1), claim 7 is rejected and analyzed with respect to claim 20 and the references applied.

15) In regard to claim 8, claim 8 is rejected and analyzed with respect to claim 14 and the references applied. 

16) In regard to claim 9 (dependent on claim 8), claim 9 is rejected and analyzed with respect to claim 15 and the references applied.
 
17) In regard to claim 10 (dependent on claim 8), claim 10 is rejected and analyzed with respect to claim 16 and the references applied.
 
18) In regard to claim 11 (dependent on claim 8), claim 11 is rejected and analyzed with respect to claim 17 and the references applied.
 
19) In regard to claim 12 (dependent on claim 8), claim 12 is rejected and analyzed with respect to claim 18 and the references applied.

20) In regard to claim 13 (dependent on claim 8), claim 13 is rejected and analyzed with respect to claim 19 and the references applied.

Response to Arguments
Applicant's arguments filed on 09/30/2021 have been fully considered but they are not persuasive. 
As to claims 1-20, on page 9 of applicant’s response, applicant argues:
	
“In other words, the vehicle in Cullinane is in manual driving mode. The SDAI is attempted to be activated and an error occurs that does not allow SDAI to be activated.
ON the other hand, in the claimed invention, SDAI is already activated and an error or condition occurs that caused the SDAI to be deactivated.
The condition of Cullinane is opposite to the claimed invention. More plainly stated, Cullinane goes from manual driving to autonomous driving whereas the claimed invention goes from autonomous driving to manual driving.
Moreover, it would not have been obvious to modify Cullinane since determining that SDAI is not available from manual mode is a completely different concept (and beyond the scope of obviousness) than operating in SDAI mode and then determining why to deactivate and outputting the reason.”

The examiner respectfully disagrees with applicant’s argument, because applicant argues against the references individually, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).In this case, . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160.  The examiner can normally be reached on Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS J KING/Primary Examiner, Art Unit 2684